    Case: 1:18-cr-00496 Document #: 59 Filed: 03/25/19 Page 1 of 6 PageID #:170



                     IN	THE	UNITED	STATES	DISTRICT	COURT	
                    FOR	THE	NORTHERN	DISTRICT	OF	ILLINOIS	
                               EASTERN	DIVISION	
	
UNITED	STATES	OF	AMERICA,	    	       ]	
	     	     	       	   	     	       ]	
	     	     Plaintiff,	 	     	       ]	
	     	     	       	   	     	       ]		    Case	No.		18	CR	496	
v.	   	     	       	   	     	       ]	     		
	     	     	       	   	     	       ]	     Honorable	Virginia	M.	Kendall,	
FELICIA	BRINSON,	 	     	     	       ]	     Judge	presiding.	
	     	     	       	   	     	       ]	
	     	     Defendant.	 	     	       ]	
	
        DEFENDANT’S	REPLY	TO	GOVERNMENT’S	RESPONSE	TO	HER		
                   MOTION	TO	SUPPRESS	STATEMENTS	
	
	     COMES	NOW	the	Defendant,	Felicia	Brinson,	by	and	through	her	attorney,	

Gerardo	S.	Gutierrez,	Esq.,	and	replies	to	the	government’s	response	to	her	

motion	to	suppress	statements	and	her	arrest,	and	in	support	thereof	states	the	

following:			

	        The	government	has	laid	out	its	arguments	for	allowing	all	of	Defendant’s	

statements	to	come	in.		However,	telling	in	their	response	is	this	statement	early	

in	their	analysis,	otherwise	known	as	a	Seibert	Confession.	Missouri	v.	Seibert,	

542	U.S.	600	(2004).			

	
        “During	the	interview,	as	specific	items	were	recovered,	defendant	was		
        asked	about	the	specific	items	by	the	various	agents	who	recovered	the	
        specific	item(s).”	
	
The	Problem	with	this	statement	is	that	just	as	law	enforcement	officers	

(“LEO”s)	had	asked	preliminary	questions	after	her	so	called	“informed	consent”	

was	given	to	answer	specific	questions,	to	wit:	who,	what,	where,	when?	(Step	

One	or	Terry	type	questions)	–	But	then,	evidence	of	a	new	crime	surfaced	
    Case: 1:18-cr-00496 Document #: 59 Filed: 03/25/19 Page 2 of 6 PageID #:171



during	the	search;	i.e.,	found	items	by	various	agents	who	recovered	specific	

items,	dealer-quantity	narcotics	plus	a	.25	caliber	firearm.	(Step	Two,	the	un-

Mirandized	second	step)		     This	second	step	of	the	interrogation,	turned	the	

execution	of	the	search	warrant	investigation	from	a	mine-run,	non-custodial	

Terry	type	questioning,	to	“a	very	importan[t]”	and	“serious	nature[d]”	

questioning	in	a	full	custodial	and	continuous	interrogation,	where	certain	

procedural	rights	and	constitutional	guarantees	accrue.	[See	Gov’t.	Rsp	at	5]		

	        Based	upon	this	apparent	drip-drip	of	evidence	discovered	during	the	

execution	of	the	robbery	search	warrant,	LEO’s	at	this	point	had	a	legal	

obligation	to	stop	the	preliminary	(Step	One)	questioning	and	Mirandize	Ms.	

Brinson,	as	she	reasonably	believed	she	was	no	longer	free	to	leave.	

	        Here	it	is	the	government’s	burden	of	persuasion	to	prove	by	a	

preponderance	of	the	evidence,	the	voluntariness	of	the	challenged	statements.		

Missouri	v.	Seibert,	542	U.S.	600	(2004).		The	government	would	be	on	much	

more	solid	Seibert	footing	had	they	provided	her	with	the	mandated	Miranda	

warnings,	not	some	5:25	p.m.	reminder	of	the	“very	importance,”	and	“serious	

nature”	of	remaining	truthful.	The	discovery	of	these	items	during	the	execution	

of	a	search	for	proceeds	of	stolen	cash	in	a	one-bedroom	apartment,	which	

Felicia	Brinson	shares	with	robbery	suspect,	Ivan	Parker.	(Indicted	separately,	

but	not	charged	with	this	offense	and	who	LEOs	had	earlier	in	the	day	observed	

coming	and	going	and	did	nothing	to	detain	or	question	him	–	until	he	returned	

to	a	different	apartment	within	the	building.)	




	                                        2	
    Case: 1:18-cr-00496 Document #: 59 Filed: 03/25/19 Page 3 of 6 PageID #:172



	        Aside	from	arguments	that	it	was	obvious	from	the	videotapes	Ms.	

Brinson	was	not	in	her	right	frame	of	mind	when	LEOs	first	began	questioning	

her,	and	thus	her	ability	to	understand	her	interrogator’s	warnings,	the	

alternative	argument	is	that	when	evidence	of	another	unrelated	crime	was	

discovered,	LEOs	failed	to	read	her	the	pocket	sized	Miranda	warnings	they	

carry	on	their	person,	since	at	that	moment	it	would	have	been	clear	to	anyone	

that	she	was	not	legally	free	to	go.		 Seibert	changed	the	interrogation	tactic	of	the	

two-step	confession,	where	questions	elicited	begin	as	un-Mirandized	

preliminary,	non-custodial	questions	that	continue	in	hopes	of	soliciting	

investigatory	information,	then	turning	to	questioning	about	specific	crimes	

aimed	at	obtaining	a	full	confession,	only	to	be	repeated	later	for	a	full	

Mirandized	confession.	Seibert	makes	it	clear	that	this	dance	is	impermissible.	

	        In	United	States	v.	Hernandez,	Slip	Op	13–2879	(7th	Cir,	5/07/14)	(denied	

on	other	grounds),	the	defendant	sought	to	suppress	his	post	Miranda	

confession	on	the	ground	that	it	was	a	product	of	having	confessed	during	a	pre-

Miranda	interrogation	two-step	interrogation.	The	district	court	carefully	

considered	the	Supreme	Court's	rulings	in	Oregon	v.	Elstad,	470	U.S.	298	(1985)	

and	Missouri	v.	Seibert,	542	U.S.	600	(2004)	and	found	an	impermissible	two-

step	interrogation	approach	specifically	prohibited	by	Seibert.	The	Seventh	

Circuit,	reversed	and	denied	the	motion,	finding	that	only	a	single	instance	of	a	

pre-warning	question	confession	had	occurred,	calling	the	first-step	imprecise.	

Said	the	Court:		

         [T]he	question	asked	of	Hernandez	while	he	was	in	custody	is	one	
         which—absent	certain	circumstances—would	require	Miranda	warnings,	


	                                         3	
    Case: 1:18-cr-00496 Document #: 59 Filed: 03/25/19 Page 4 of 6 PageID #:173



      but	they	were	not	given	until	after	it	was	asked.	However,	as	we	later	
      conclude,	certain	circumstances	were	present.	
      	
      .	.	.	.	
      	
      And,	similarly,	such	questions	are	far	less	likely	to	have	been	part	of	the	
      ‘deliberate	use	of	a	two-step	interrogation	strategy’	to	circumvent	
      Miranda.		
      	
Hernandez,	at	*5	(internal	quotations	omitted),	distinguishing,	Stewart,	388	F.3d	

at	1090.		Nonetheless,	Hernandez	is	distinguishable	as	here	it	is	clear	Felicia	

Brinson	is	asked	basic,	non-custodial	questions,	followed	by	a	trickling	of	

questions	as	various	agents	find	new	evidence	of	a	separate	crime.		At	this	point,	

the	Supreme	Court	tells	us	that	the	informal	interview	should	have	stopped	

before	she	was	allowed	to	answer	the	more	incriminating	questions	aimed	at	

obtaining	a	pre-Miranda	informal	confession,	only	to	be	followed	by	formal	

Miranda	warnings	later	at	the	FBI	offices	when	she	is	essentially	asked	to	repeat	

her	statements.	See,	Seibert,	542	U.S.	600.1		This	case	is	much	easier	to	decide	

than	Hernandez’s	“one-question”	carve-out	exception.		

	        In	challenging	the	concept	of	two-step	pre-Mirandize	preclusion,	the	

government	raises	the	Seventh	Circuit	post	Seibert	analysis	in	United	

States	v.	Stewart,	536	F.3d	714	(7th	Cir.	2008)(referred	to	in	the	government’s	

brief	as	Stewart	I	and	Stewart	II)	Stewart	II	is	inappropriate	because	it	relies	on	

the	government’s	burden	of	presumption	being	“overcome	.	.	.	by	a	change	in	

time,	place,	and	circumstances	from	the	first	statement	to	the	second,”	(citation	
																																																								
1	The	government	should	be	mindful	that	even	though	the	Supreme	Court	“did	

not	achieve	a	majority	opinion	regarding	how	future	sequential	interrogations	
should	be	evaluated”	Seibert	is	still	the	law	of	the	land	and	does	not	permit	this	
two-step,	(or	three-step	for	that	matter),	non-Miranda	drip-drip	interrogation.	
[C.f.,	Gov’t	Rsp.	at	20]	

	                                        4	
    Case: 1:18-cr-00496 Document #: 59 Filed: 03/25/19 Page 5 of 6 PageID #:174



omitted)	“such	that	a	reasonable	person	in	the	suspect’s	situation	would	

understand	the	import	and	effect	of	the	Miranda	warning.”	(Gov’t	Rsp	at	20,	

citing,	Seibert)(Internal	quotations	omitted).			However,	the	government’s	

“multifactor	test”	provides	the	Court	with	little	or	no	guidance,	other	than	asking	

the	agents	themselves	whether	they	intentionally	employed	a	two-step	

interrogation	process	or	was	it	merely	the	result	of	asking	questions	about	

evidence,	as	it	turned	up,	regardless	of	how	incriminating	it	was.	[Id.]	Under	this	

spongy	analysis,	basically	everything	counts	and	nothing	counts.		We	argue	that	

the	government’s	analysis	fails	to	explain	how	LEOs	overcome	their	burden	of	

proving	they	“did	not	deliberately	withhold	the	[Miranda]	warnings	until	after	

they	had	an	initial	inculpatory	statement	in	hand.”	[Id.	at	21]		

	        Here,	by	their	own	admission,	non-custodial	Terry-type	questioning	

began	shortly	after	4:00	p.m.	and	continued	through	5:25	p.m.	when	one	of	the	

LEO’s	thought	it	might	be	a	good	idea	to	issue	some	type	of	“reminder”	as	to	the	

“serious	nature	of	the	investigation	and	the	importance	of	providing	truthful	

answers.”	[Id.	at	5]		But	only	after	agents	had	found	evidence	of	a	separate	crime,	

with	the	un-Mirandized	Felicia	Brinson	being	questioned	throughout.			

	        Then	at	5:25	p.m.,	one	of	the	LEOs	determines	that	it	might	be	important	

to	“remind”	Felicia	Brinson	of	the	seriousness	or	importance	of	her	answers	in	

response	to	the	LEOs	questions	in	her	apartment	that	day.	We	respectfully	

submit	that	this	“reminder”	does	not	in	and	of	itself	provide	sufficient	substitute	

for	her	Miranda	warnings.		And	being	taken	to	the	FBI	offices	some	16	minutes	

later	and	several	miles	away,	does	not,	as	the	government	claim,	cleanse	the	



	                                         5	
    Case: 1:18-cr-00496 Document #: 59 Filed: 03/25/19 Page 6 of 6 PageID #:175



government’s	constitutional	obligation	of	reading	her	Miranda	rights,	much	less	

overcome	their	burden	of	persuasion	by	a	preponderance	of	the	evidence.	

	        WHEREFORE	the	reasons	stated	above,	the	defendant	through	her	

counsel	pray	this	Honorable	Court	grant	her	motion	to	suppress	her	statements	

and	quash	the	arrest.	

	        	     	      	     	      	        Respectfully	submitted,	

	

	        	     	      	     	      	        s/	Gerardo	S.	Gutierrez,	Esq.	

	

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
GERARDO	S.	GUTIERREZ,	ESQ.	
Attorney	for	Ms.	Felicia	Brinson	
53	W.	Jackson	Blvd.,	Ste.	1651	
Chicago,	IL	60604	
312-786-9970	

	                                      6	
